717 S.E.2d 574 (2011)
SANDHILL AMUSEMENTS, INC.; Carolina Industrial Supplies; J & F Amusements, Inc.; J & J Vending, Inc.; Matthews Vending Co.; Patton Brothers, Inc.; Trent Brothers Music Co., Inc.; S & S Music Co., Inc.; and Old North State Amusements, Inc.
v.
STATE of North Carolina; Governor Beverly Perdue, in her Official Capacity; North Carolina Department of Crime Control and Public Safety; Secretary of Crime Control and Public Safety Bryan E. Beatty, in his Official Capacity; Alcohol Law Enforcement Division; Director of Alcohol Law Enforcement Division William Chandler, in his Official capacity.
No. 170P11.
Supreme Court of North Carolina.
August 25, 2011.
Christopher G. Browning, Smithfield, for State of N.C, et al.
Kelly Daughtry, for Sandhill Amusements, Inc., et al.

ORDER
Upon consideration of the petition filed by Defendants on the 3rd of May 2011 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: *575 "Denied by order of the Court in conference, this the 25th of August 2011."